DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 objected to because of the following informalities:  In line 25, “the base in in the second plane” appears to be a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski et al (US 2014/0103092), hereinafter Kostrzewski, in view of Shelton et al (US 2015/0173751), hereinafter Shelton ‘751, further in view of Shelton et al (US 2015/0136833), hereinafter Shelton ‘833.

Regarding claim 21, Kostrzewski discloses a staple cartridge assembly (Fig. 1, item 20), comprising:
a cartridge body (Fig. 1, item 20), comprising:
a proximal portion (Fig. 3, cartridge body 20 has a proximal portion);
a distal portion (Fig. 3, cartridge body 20 has a distal portion);
a slot (Fig. 4, item 252) defined in the cartridge body extending between the proximal portion and the distal portion (Fig. 4); and
a cartridge deck (Fig. 4, item 104), comprising:
a first deck surface (Fig. 4, item 104c) defining a first deck height (Para. 0066); and
a second deck surface (Fig. 4, item 104b) defining a second deck height which is different than the first deck height (Para. 0066);
staple cavities (Fig. 6, item 230), comprising:
a first row of staple cavities (Fig. 4 and 6, item 238) defined in the first deck surface; and
a second row of staple cavities (Fig. 4 and 6, item 236) defined in the second deck surface, wherein the first row of staple cavities is closer to the slot than the second row of staple cavities (Fig. 4 and 6);
staples (Fig. 4, item 110) stored within the staple cavities, the staples comprising:
first staples (Fig. 4, item 110c) deployable from the first row of staple cavities (Para. 0067), wherein each of the first staples comprise an unformed height (Para. 0067); and
second staples (Fig. 4, item 110b) deployable from the second row of staple cavities (Para. 0067), wherein each of the second staples comprise an unformed height (Para. 0067), and wherein each of the staples comprises:
a base (Fig. 5, item 110e) comprising a drive surface (Fig. 5, item 110e) and defining a first plane;
a first leg (Fig. 5, item 110d) extending from the base; and
a second leg (Fig. 5, item 110d) extending from the base; and
a firing member (Fig. 13, item 300) configured to engage the drive surface of the first staples to deploy the first staples (Para. 0077-0081, firing member 300 engages staples 110 through pushers 108), wherein the firing member is configured to cooperate with an anvil (Fig. 3, item 20) to form the first staples to a first formed height (Para. 0077-0081), wherein the firing member is configured to engage the drive surface of the second staples to deploy the second staples (Para. 0077-0081, firing member 300 engages staples 100 through pushers 108), and wherein the firing member is configured to cooperate with the anvil to form the second staples to a second formed height (Para. 0077-0081).

Kostrzewski is silent about wherein the first leg and the second leg define a second plane, wherein the drive surface extends along a portion of the base in in the second plane, wherein the second plane is laterally offset from the first plane.
However, Shelton ‘751 teaches staples comprising a base (Shelton ‘751, Fig. 6, item 162) defining a first plane (Shelton ‘751, Fig. 10, item B), a first leg (Shelton ‘751, Fig. 6, item 170) and a second leg (Shelton ‘751, Fig. 6, item 168), wherein the first leg and the second leg define a second plane (Shelton ‘751, Fig. 10, item A), wherein the drive surface extends along a portion of the base in in the second plane (Shelton ‘751, Fig. 10, drive surface 166 extends along second plane), wherein the second plane is laterally offset from the first plane (Shelton ‘751, Fig. 10).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Kostrzewski and Shelton ‘751 to modify the staple cartridge assembly of Kostrzewski to include the staples with offset planes, as taught by Shelton ‘751.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the staples to engage and compress a greater volume of tissue (Shelton ‘751, Para. 0121).

	Kostrzewski in view of Shelton ‘751 does not expressly disclose wherein the first staples comprise an unformed height and the second staples comprise the unformed height and the second formed height is greater than the first formed height.
	However, Shelton ‘833 teaches a staple cartridge assembly wherein the first staples comprise an unformed height (Shelton ‘833, Para. 0473) and the second staples comprise the unformed height (Shelton ‘833, Para. 0473) the second formed height is greater than the first formed height (Shelton ‘833, Para. 0472-0473).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Kostrzewski, Shelton ‘751, and Shelton ‘833 to modify the staple cartridge assembly of Kostrzewski in view of Shelton ‘751 to form the staples with the same unformed height to different heights, as taught by Shelton ‘833.  A person of ordinary skill in the art would have been motivated to make such change in order to provide staple formations capable of securing tissue with varying thicknesses (Shelton ‘833, Para. 0468).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731